United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3992
                                   ___________

Juliane Wilkie Gillette,            *
                                    *
             Appellant,             *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of North Dakota.
Jo Anne B. Barnhart, Commissioner   *    [UNPUBLISHED]
of Social Security,                 *
                                    *
             Appellee.              *
                               ___________

                             Submitted: July 19, 2004
                                Filed: July 22, 2004
                                 ___________

Before WOLLMAN, McMILLIAN, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      Juliane Wilkie Gillette appeals the district court’s1 order affirming the denial
of supplemental security income (SSI) and disability insurance benefits (DIB) prior
to May 11, 2001. Having carefully reviewed the record, we affirm. See Cox v.
Barnhart, 345 F.3d 606, 608 (8th Cir. 2003) (standard of review).




      1
        The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota.
       In her May 2001 applications and related documents, Gillette alleged disability
since January 1997 from hypertension, systemic lupus erythematosus (SLE), and a
slipped disc in her low back. Her insured status, for purposes of DIB, expired in
September 1999. After a hearing, an administrative law judge (ALJ) found that while
Gillette’s SLE, chronic sinusitis, and obesity were severe, her impairments alone or
combined were not of listing-level severity. The ALJ further found that Gillette’s
past relevant work as a career counselor and foster-care coordinator did not require
work-related activities inconsistent with her residual functional capacity.

       The district court reversed in part, remanding to the Commissioner for an
award of SSI as of May 11, 2001. The court determined that the ALJ had improperly
discounted the opinions of treating physicians James Lampman and Biron Baker as
to Gillette’s employability as of May 11, 2001, and that the ALJ’s credibility findings
as to inconsistencies in Gillette’s reported daily activities were not supported by
substantial evidence. The court denied Gillette’s subsequent motion for
reconsideration.

       On appeal, Gillette seeks an award of benefits, including DIB, as of April 1998.
She challenges the ALJ’s credibility findings and contends the district court
improperly discounted her subjective complaints as they related to the period at issue:
April 1998 to May 2001. We disagree. The written statements of Gillette and her
husband described her condition and activities in June and September 2001, after the
period at issue, and Gillette’s August 2002 testimony about her pre-May 2001
limitations is not supported by her contemporaneous reports to her physicians.
Notably, after Gillette’s 1998 hospitalization, she told her physicians of only two SLE
flare-ups, one lasting only four days and the other reportedly controlled by relaxation.
Thus, if the district court implicitly concluded--as Gillette contends--that her
condition was adequately controlled by medication during that time, such a
conclusion is supported by substantial evidence. See Roth v. Shalala, 45 F.3d 279,
282 (8th Cir. 1995) (if impairment can be controlled by treatment or medication, it

                                          -2-
cannot be considered disabling). As to the medical-record entries Gillette points to,
they are either taken out of context, or they do not establish her inability to perform
her past relevant work before May 11, 2001.

       Gillette claims the ALJ and the district court erred by not adopting Dr. Baker’s
opinion that she became disabled as of at least April 1998, an opinion she suggests
is supported by that of Dr. Lampman, an arthritis specialist. However, Dr. Baker did
not begin treating Gillette until spring 2000; and significantly, the medical records
indicate the Minne-Tohe Health Center doctors (including Dr. Baker) had to approve
a referral for Gillette to see Dr. Lampman, yet from July 1998 to May 2001 they
apparently found such a referral unnecessary. It was not until May 2001 that Dr.
Lampman suggested, without specifying a date, that Gillette’s level of endurance
would make it difficult for her to work full-time. Accordingly, Dr. Baker’s opinion
regarding the period at issue was properly discounted. Cf. Kelley v. Callahan, 133
F.3d 583, 589 (8th Cir. 1998) (treating physician’s opinion is generally entitled to
substantial weight, but it is not conclusive and must be supported by medically
acceptable clinical or diagnostic data).

      Finally, we find no abuse of discretion in the district court’s denial of Gillette’s
motion for reconsideration. See Smith v. Chem. Leaman Tank Lines, Inc., 285 F.3d
750, 752 (8th Cir. 2002).

      The judgment is affirmed.
                     ______________________________




                                           -3-